If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                      May 28, 2020
                Plaintiff-Appellee,

 v                                                                    No. 348561
                                                                      Manistee Circuit Court
 CHRISTOPHER RYAN PERSKI,                                             LC No. 18-004804-FC

                Defendant-Appellant.


Before: MARKEY, P.J., and JANSEN and BOONSTRA, JJ.

JANSEN, J. (concurring in part, dissenting in part).

        I concur with the majority that defendant’s two convictions did arise out of the same
transaction, and therefore consecutive sentencing was authorized in this case. “In Michigan,
concurrent sentencing is the norm, and a consecutive sentence may be imposed only if specifically
authorized by statute.” People v Ryan, 295 Mich App 388, 401; 819 NW2d 55 (2012) (quotation
marks and citation omitted). In this case, the trial court relied on MCL 750.11a(8) as authority to
order consecutive sentencing. This statute provides:

       (8) The court may order a term of imprisonment imposed for home invasion in the
       first degree to be served consecutively to any term of imprisonment imposed for
       any other criminal offense arising from the same transaction.

        “The term ‘same transaction’ is not statutorily defined; however, it has developed a unique
legal meaning.” Ryan, 295 Mich App at 402. “Two or more separate criminal offenses can occur
within the ‘same transaction.’ ” Id., citing People v Nutt, 469 Mich 565, 578 n 15; 677 NW2d 1
(2004), where our Supreme Court opined “ ‘It is not of unfrequent occurrence, that the same
individual, at the same time, and in the same transaction, commits two or more distinct crimes . . .
.’ ” “To find otherwise would be nonsensical, as consecutive sentencing provisions such as . . .
MCL 750.11a(8) . . . would be rendered meaningless.” Ryan, 295 Mich App at 402.

        Defendant is correct that the value of the items acquired solely during the home invasion
do not amount to $1,000. However, defendant’s argument ignores the fact that he acquired these
items during the home invasion. Defendant’s argument overlooks the cause-and-effect
relationship between invading the victim’s home and stealing these items, and then concealing


                                                -1-
those same items in his own home where they were found by police that same day. That the items
were found on the same day that the home invasion occurred strengthens the connection between
the two crimes, as it adds a close temporal element to the string of events. Thus, I agree with the
majority that defendant’s first-degree home invasion conviction and his receiving and concealing
stolen property conviction arose out of the same transaction. Accordingly, the trial court had
discretion under MCL 750.11a(8) to impose consecutive sentences.

        However, because I believe that the trial court abused its discretion by failing to sufficiently
articulate its reasoning for imposing consecutive sentences, as is required under People v Norfleet,
317 Mich App 649, 654; 897 NW2d 195 (2016), I respectfully dissent.

        Each and every consecutive sentence imposed “is its own discretionary act and must be
separately justified on the record.” Norfleet I, 317 Mich App at 665. The trial court is required to
“give particularized reasons – with reference to the specific offenses and the defendant – to impose
each sentence . . . consecutive to the others.” Id. at 666. A general discussion about the defendant’s
“background, his history, [and] the nature of the offenses involved” are insufficient. Id. A highly
specific rationale is required. Id.

        At sentencing, before imposing defendant’s sentences, the trial court generally discussed
defendant’s “extensive criminal record,” and specifically touched on the fact that many of
defendant’s prior convictions involve theft, and have escalated in severity. The trial court
discussed the nature of the instant crimes, as well as how defendant not only stole possessions, but
also the victim’s sense of security. Finally, the trial court noted that defendant possessed a GED
and at the time of the instant offenses had been “exploring college through a local community
college.” Defendant had also been recently paroled, and was on probation, when these offenses
occurred.

        However, the trial court did not articulate why a consecutive sentence was appropriate in
this case. The trial court merely stated:

       With regards to the home invasion in the first degree, you’ll be committed to the
       Michigan Department of Corrections for a minimum term of 96 months to 20 years:
       You’ll be required to serve that sentence consecutively to the sentence that I’ve
       imposed for the [receiving and concealing] stolen property offense.

While the trial court’s discussion of defendant’s history and the nature of the instant offenses is
compelling, I do not believe that it provide a basis from which this Court can accurately evaluate
whether a consecutive sentence was warranted. Accordingly, I would remand this matter to trial
court to articulate, on the record, “particularized reasons – with reference to the specific offenses
and the defendant – to impose each sentence. . . consecutive to the others.” Id.

                                                                /s/ Kathleen Jansen




                                                  -2-